


110 HR 6054 IH: Human Rights Commission Act of

U.S. House of Representatives
2008-05-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6054
		IN THE HOUSE OF REPRESENTATIVES
		
			May 14, 2008
			Mr. Delahunt
			 introduced the following bill; which was referred to the
			 Committee on Foreign
			 Affairs
		
		A BILL
		To establish a United States Human Rights Commission to
		  monitor compliance by the United States with international human rights treaty
		  obligations.
	
	
		1.Short titleThis Act may be cited as the
			 Human Rights Commission Act of
			 2007.
		2.Establishment of
			 Human Rights CommissionThere
			 is established a commission to be known as the Human Rights
			 Commission (in this Act referred to as the Commission).
		3.Duty of human
			 rights commissionThe
			 Commission shall monitor the compliance by the United States with all
			 international human rights treaties to which the United States is a party
			 (including all such treaties to which the United States becomes a party at any
			 time after the date of the enactment of this Act), including the
			 following:
			(1)The Convention to Suppress the Slave Trade
			 and Slavery (September 25, 1926, as amended by the Protocol of December 7,
			 1953).
			(2)The Convention on the Prevention and
			 Punishment of the Crime of Genocide (December 9, 1948).
			(3)The Convention relative to the Treatment of
			 Prisoners of War (August 12, 1949).
			(4)The Convention relative to the Protection
			 of Civilian Persons in Time of War (August 12, 1949).
			(5)The Convention on the Political Rights of
			 Women (December 20, 1952).
			(6)The Supplementary Convention on the
			 Abolition of Slavery, the Slave Trade, and Institutions and Practices Similar
			 to Slavery (September 7, 1956).
			(7)The Abolition of Forced Labour Convention
			 of June 25, 1957 (ILO Convention 105).
			(8)The International Convention on the
			 Elimination of All Forms of Racial Discrimination (December 21, 1965).
			(9)The International Covenant on Civil and
			 Political Rights (December 16, 1966).
			(10)The Protocol Relating to the Status of
			 Refugees (January 31, 1967).
			(11)The Convention
			 Against Torture and Other Cruel, Inhuman or Degrading Treatment or Punishment
			 (December 10, 1984).
			(12)The Worst Forms of Child Labour Convention
			 (June 17, 1999) (ILO Convention 182).
			(13)The Supplementary Convention on the
			 Abolition of Slavery, the Slave Trade, and Institutions and Practices Similar
			 to Slavery (September 7, 1956).
			(14)The Optional Protocol to the Convention on
			 the Rights of the Child on the involvement of children in armed conflicts (May
			 25, 2000).
			(15)The Optional Protocol to the Convention on
			 the Rights of the Child on the sale of children, child prostitution and child
			 pornography (May 25, 2000).
			(16)The Convention for the Amelioration of the
			 Condition of the Wounded and Sick in the Armed Forces in the Field (August 12,
			 1949).
			(17)The Convention for the Amelioration of the
			 Condition of Wounded, Sick and Shipwrecked Members of Armed Forces at Sea
			 (August 12, 1949).
			(18)The Inter-American Convention on the
			 Granting of Political Rights to Women (May 2, 1948).
			(19)The Inter-American Convention on the
			 Nationality of Women (December 26, 1933).
			4.Commission
			 membership
			(a)Selection and
			 appointment of membersThe
			 Commission shall be composed of 18 members, as follows:
				(1)Nine Members of
			 the House of Representatives appointed by the Speaker of the House of
			 Representatives. Five Members shall be selected from the majority party and
			 four Members shall be selected, after consultation with the minority leader of
			 the House of Representatives, from the minority party. The nine Members shall
			 include the Chairman and Ranking Minority Member of the Subcommittee on
			 International Organizations, Human Rights, and Oversight of the Committee on
			 Foreign Affairs and the Chairman and Ranking Minority Member of the
			 Subcommittee on Immigration, Citizenship, Refugees, Border Security, and
			 International Law of the Committee on the Judiciary.
				(2)Nine Members of
			 the Senate appointed by the President of the Senate. Five Members shall be
			 selected from the majority party of the Senate, after consultation with the
			 majority leader, and four Members shall be selected, after consultation with
			 the minority leader of the Senate, from the minority party. The nine Members
			 shall include the Chairman and Ranking Minority Member of the Subcommittee on
			 International Operations and Organizations, Democracy and Human Rights of the
			 Committee on Foreign Relations and the Chairman and Ranking Minority Member of
			 the Subcommittee on Human Rights and the Law of the Committee on the
			 Judiciary.
				(b)Commission
			 Chairman and Co-Chairman
				(1)In
			 generalThe Commission shall
			 have a Chairman and a Co-Chairman.
				(2)Designation of
			 Chairman
					(A)House of
			 RepresentativesNot later
			 than 30 days after the convening of each even-numbered Congress, the Speaker of
			 the House of Representatives shall designate one of the House Members who is a
			 member of the Commission as Chairman of the Commission.
					(B)SenateNot later than 30 days after the convening
			 of each odd-numbered Congress, the President of the Senate, on the
			 recommendation of the majority leader, shall designate one of the Senate
			 Members who is a member of the Commission as Chairman of the Commission.
					(3)Designation of
			 Co-Chairman
					(A)House of
			 RepresentativesNot later
			 than 30 days after the convening of each odd-numbered Congress, the Speaker of
			 the House of Representatives shall designate one of the House Members who is a
			 member of the Commission as Co-Chairman of the Commission.
					(B)SenateNot later than 30 days after the convening
			 of each even-numbered Congress, the President of the Senate, on the
			 recommendation of the majority leader, shall designate one of the Senate
			 Members who is a member of the Commission as Co-Chairman of the
			 Commission.
					(4)Term of
			 officeThe term of office of a Chairman and Co-Chairman shall
			 terminate on the date that a Congress adjourns sine die.
				5.Testimony of
			 witnesses; production of evidence; issuance of subpoenas; administration of
			 oathsIn carrying out its duty
			 under section 3, the Commission may require, by subpoena or otherwise, the
			 attendance and testimony of such witnesses and the production of such evidence,
			 including books, records, correspondence, memorandums, papers, and documents,
			 as it determines necessary. Subpoenas may be issued only pursuant to a
			 two-thirds vote of the members of the Commission who are present and voting.
			 Upon such a vote, subpoenas may be issued by the Chairman of the Commission or
			 by any member designated by the Chairman, and may be served by any person
			 designated by the Chairman or such member. The Chairman of the Commission, or
			 any member designated by the Chairman, may administer oaths to any
			 witnesses.
		6.Report by
			 Secretary of State to Commission
			(a)Annual
			 reportIn order to assist the
			 Commission in carrying out its duty under section 3, the Secretary of State
			 shall annually submit to the Commission a report that explains how the United
			 States has complied with its international human rights treaty obligations over
			 the preceding calendar year.
			(b)Contents of
			 reportThe report required under subsection (a) shall include a
			 discussion of any concerns raised regarding the United States in international
			 organizations charged with monitoring compliance with international human
			 rights treaties.
			(c)Time for
			 submission of reportThe Secretary shall submit the report not
			 later than March 31 of each year.
			(d)Public
			 disseminationThe Secretary shall ensure that each annual report,
			 excluding any classified annexes, is posted on the website of the Department of
			 State not later than April 1 of each year.
			7.Reports by
			 Commission to Congress
			(a)In
			 generalNot later than
			 January 31 of each year, the Commission shall submit to the Committee on
			 Foreign Affairs and the Committee on the Judiciary of the House of
			 Representatives and Committee on Foreign Relations and the Committee on the
			 Judiciary of the Senate a report regarding the compliance by the United States
			 of its obligations under international human rights treaties.
			(b)Request for
			 additional informationThe Commission shall, upon request by any
			 Member of the House of Representatives or any Member of the Senate, provide
			 such Member with any additional information so requested pertaining to the
			 compliance by the United States of its obligations under international human
			 rights treaties.
			(c)Expenditure of
			 appropriationsNot later than January 15 of each fiscal year for
			 which an appropriation is made to the Commission to carry out its duty under
			 section 3, the Commission shall submit to Congress a report on its expenditures
			 under such appropriation.
			8.Authorization of
			 appropriations
			(a)In
			 generalThere are authorized
			 to be appropriated to the Commission for each fiscal year such sums as may be
			 necessary to enable it to carry out its duty under section 3.
			(b)AvailabilityAmounts
			 appropriated pursuant to the authorization of appropriations under paragraph
			 (1) are authorized to remain available until expended.
			(c)DisbursementAmounts appropriated to the Commission
			 shall be disbursed on vouchers approved—
				(1)jointly by the
			 Chairman and the Co-Chairman; or
				(2)by a majority of
			 the members of the personnel and administration committee established under
			 section 9.
				9.Commission
			 staff
			(a)Staff director;
			 senior staff personThe Chairman shall be entitled to appoint and
			 fix the pay of a staff director, and the Co-Chairman shall be entitled to
			 appoint and fix the pay of the senior staff person of the Co-Chairman.
			(b)Professional
			 staff membersThe Chairman
			 and Co-Chairman each shall have the authority to appoint and fix the pay of at
			 least four professional staff members who shall be responsible to the Chairman
			 or the Co-Chairman, as the case may be, who appointed them. Such authority may
			 be delegated to the staff director or senior staff person, as the case may
			 be.
			(c)Staff
			 appointmentsAll staff
			 appointments shall be made without regard to the provisions of title 5, United
			 States Code, governing appointments in the competitive service, and without
			 regard to the provisions of chapter 51 and subchapter III of chapter 53 of such
			 title relating to classification and General Schedule pay rates, except that
			 the rate of pay may not exceed the maximum rate of pay for GS–15 under the
			 General Schedule.
			(d)Commission
			 employees as congressional employeesFor purposes of pay and
			 other employment benefits, rights, and privileges, and for all other purposes,
			 any employee of the Commission shall be considered to be a congressional
			 employee as defined in section 2107 of title 5, United States Code.
			(e)Qualifications of
			 professional staffThe personnel and administration committee
			 shall ensure that the professional staff of the Commission consists of persons
			 with expertise in civil rights, prisoner rights, labor rights, law,
			 international law, and human rights.
			10.Printing and
			 binding costsFor purposes of
			 costs relating to printing and binding, including the costs of personnel
			 detailed from the Government Printing Office, the Commission shall be deemed to
			 be a committee of Congress.
		
